DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 12, 15, 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites “modeling the plurality of acoustic variations to the speech signal as a statistical distribution; and … as a mathematical model representative of … associated with a particular use-case scenario” and wherein “as a …” herein would be interpreted to “such as a …”, “equally to”, “like”, etc., (http://dictionary.sensagent.com/as/en-en/ ), by which it is confusing because it is unclear “modeling the … acoustic variations to the speech …” is equal to or like “a statistical distribution” or is equal to or like “a mathematical model representative of …” and thus, renders claim indefinite. 
Claim 6 recites the step that “the mapping” generated (simultaneously) is included in the step “applying … modifications to … feature coefficients” cited in parent claim 1 and parent claim 5 recites the step that “a mapping” (same mapping) generated is included in the step “defining the model …” and parent claim 1 apparently claimed that steps “defining the model …” and “applying … modifications” are different steps, which causes confusing because it is unclear whether generating “the mapping” is performed within the step “defining a model …” or within the step “applying … modification” and thus, renders claim indefinite.
Claim 12 is rejected for the at least similar reasons as described in claim 3 above because claim 12 recite the similar deficient features as recited in claim 3.
Claim 15 is rejected for the at least similar reasons as described in claim 6 above because claim 15 recite the similar deficient features as recited in claim 6.
Claim 21 is rejected for the at least similar reasons as described in claim 3 above because claim 21 recite the similar deficient features as recited in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CartWright et al. (US 20210035563 A1, hereinafter CartWright).
Claim 1: Cartwright teaches a computer-implemented method (title and abstract, ln 1-16, fig. 1B and details in fig. 6), executed on a computing device (a computer system having a general purpose processor, GPU, with programmed code or software, para 23), comprising: 
defining a model representative of a plurality of acoustic variations to a speech signal (selecting a random stationary noise spectrum from a distribution of noise spectrum shapes, e.g., a distribution of linear slope values in dB/octave or a distribution over DCT values of the log mel spectrum cepstral, i.e., a noise is varied slowly over time to be added to the random stationary noise spectrum for augmentation, para 178-180), thus defining a plurality of time-varying spectral modifications (noise, whose power as a function of frequency is determined from chosen SNR and chosen shape at augment 103A at in fig. 1B, para 180, 205); and 
applying the plurality of time-varying spectral modifications to a plurality of feature coefficients of a target domain of a reference signal (at 103B, the output from 111B applied to the 103B as the input in fig. 1B), thus generating a plurality of time-varying spectrally-augmented feature coefficients of the reference signal (augmented feature data as the augmented feature coefficients of the training data as the reference signal and to be used in the training loop at 105B, 106B, etc., in fig. 1B, para 149-178; e.g., a different filter for each different epoch).
Claim 10 has been analyzed and rejected according to claim 1 above and Cartwright further teaches a computer program product residing on a non-transitory computer readable medium (non-transitory computer readable medium) having a plurality of instructions stored thereon (storing program code) which, when executed by a processor cause the processor to perform operations of claim 1 (executed by a GPU, DSP, or general purpose processor, etc., para 23).
Claim 19 has been analyzed and rejected according to claims 1, 10 above.
Claim 2: Cartwright further teaches, according to claim 1 above, wherein defining the model representative of the plurality of acoustic variations to the speech signal includes one or more of: defining a model representative of a plurality of acoustic variations to the speech signal associated with a change in a relative position of a speaker and a microphone (moving to a position microphones and speakers, training data are gathered  e.g., the user to utter the wake word and the user moves to the next zone, para 81-86; informing a microphone selection or adaptive beamforming scheme that attempts to pick up sound from the acoustic zone of the user more effectively, for example, in order to better recognize a command that follows the wake word,” para 108), and defining a model representative of a plurality of acoustic variations to the speech signal associated with adaptive beamforming (adaptive beamforming, para 108).
Claim 3: Cartwright further teaches, according to claim 1 above, wherein defining the model representative of the plurality of acoustic variations to the speech signal includes one or more of: modeling the plurality of acoustic variations to the speech signal as a statistical distribution (selected from distribution, e.g., for each utterance in a training set or each utterance of or indicated by training set 110, and indicated by feature set 1118 and then selecting a random SNR from a distribution, including normal distribution with mean 45 dB, and standard deviation 10 dB, para 178-179); and modeling the plurality of acoustic variations to the speech signal as a mathematical model representative of the plurality of acoustic variations to the speech signal associated with a particular use-case scenario (selecting a random SNR from a distribution, including normal distribution with mean 45 dB, and standard deviation 10 dB of SNR values, i.e., particular use-case scenario, para 178-179).
Claim 4: Cartwright further teaches according to claim 1 above, wherein defining the model representative of the plurality of acoustic variations to the speech signal includes receiving one or more inputs associated with one or more of speaker location and speaker orientation (talkers repeated several times and the user moves to the next zone and continues until all zones have been covered, para 81 so that training data are gathered, para 81).
Claim 5: Cartwright further teaches according to claim 1 above, wherein defining the model representative of the plurality of acoustic variations to the speech signal includes generating, via a machine learning model, a mapping of the plurality of acoustic variations to one or more feature coefficients of a target domain (mapping model through zone mapping model, para 99-102, 113-115).
Claim 6: Cartwright further teaches according to claim 5 above, wherein applying the plurality of time-varying spectral modifications to a plurality of feature coefficients of the target domain of the reference signal includes simultaneously generating, via a machine learning model, the mapping of the plurality of acoustic variations to the one or more feature coefficients of the target domain and applying, via the machine learning model, the plurality of time-varying spectral modifications to the plurality of feature coefficients of the reference signal (talker moving location, from zone to zone, i.e., direction or orientation, by using machine training system, para 8, 92-93).
Claim 7: Cartwright further teaches according to claim 4 above, further comprising: training a speech processing system using the plurality of time-varying spectrally-augmented feature coefficients of the reference signal and the one or more inputs associated with one or more of speaker location and speaker orientation (via speech analysis, para 65, and speech recognition system, para 108).
Claim 8: Cartwright further teaches according to claim 1 above, further comprising: training a speech processing system using the plurality of time-varying spectrally-augmented feature coefficients of the reference signal, thus defining a trained speech processing system (training system used in speech recognition, para 108).
Claim 9: Cartwright further teaches according to claim 8 above,  further comprising: performing speech processing via the trained speech processing system, wherein the trained speech processing system is executed on at least one computing device (computer implemented speech recognition, para 23).
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 12 has been analyzed and rejected according to claims 10, 3 above.
Claim 13 has been analyzed and rejected according to claims 10, 4 above.
Claim 14 has been analyzed and rejected according to claims 10, 5 above.
Claim 15 has been analyzed and rejected according to claims 14, 6 above.
Claim 16 has been analyzed and rejected according to claims 13, 7 above.
Claim 17 has been analyzed and rejected according to claims 10, 8 above.
Claim 18 has been analyzed and rejected according to claims 17, 9 above.
Claim 20 has been analyzed and rejected according to claims 19, 2 above.
Claim 21 has been analyzed and rejected according to claims 19, 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654